Citation Nr: 1536222	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for leg length discrepancy status post left hip surgery performed in November 2009.

2.  Entitlement to service connection for a lumbar spine disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009.

3.  Entitlement to service connection for a right hip disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009.

4.  Entitlement to service connection for bilateral knee disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009.

5.  Entitlement to service connection for bilateral ankle disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009.

6.  Entitlement to service connection for bilateral lower extremity sciatica, claimed as due to the lumbar spine disability.

7.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another or by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1972 to March 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2014, the RO informed the Veteran that his then counsel, Mr. David L. Huffman, was no longer authorized to represent VA claimants and advised that he may appoint another representative or proceed without representation.  The Veteran has not since appointed another representative and is currently unrepresented in the matters on appeal.

In May 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's leg length discrepancy was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

2.  The leg length discrepancy is not proximately caused by an event not reasonably foreseeable. 

3.  The lumbar spine disability was not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

4.  The right hip disability was not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.

5.  The bilateral knee disabilities were not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.

6.  The bilateral ankle disabilities were not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.

7.  The bilateral lower extremity sciatica was not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.

8.  The Veteran does not have mental impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.
 
9.  The impairment caused by the service-connected PTSD does not require the care or assistance of another on a regular basis or that render the Veteran housebound.



CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of leg length discrepancy, claimed to have been caused by VA left hip surgery in November 2009, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).

2.  The criteria for service connection for a lumbar spine disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 

3.  The criteria for service connection for a right hip disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for bilateral knee disabilities, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for bilateral ankle disabilities, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, are not met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for bilateral lower extremity sciatica, claimed as due to the lumbar spine disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a February 2010 notice letter provided prior to the initial denial of the § 1151 claim, the RO advised the Veteran of the information and evidence needed to substantiate a claim based on the provisions of 38 U.S.C.A. § 1151.  The RO requested information specific to the VA treatment upon which the Veteran based the claim for benefits under 38 U.S.C.A. § 1151.  The RO advised the Veteran that, to support a claim for compensation under 38 U.S.C.A. § 1151, the evidence must show either additional disability or aggravation of preexisting disability following VA hospitalization, medical or surgical treatment, or examination, and that the additional disability was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or was not a reasonable expected result or complication of the VA care or treatment.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are granted.  

In the December 2011 notice letter sent prior to the initial denial of the service connection claims and SMC, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits have been granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The record includes the complete service treatment records, post-service VA and private treatment records, the Veteran's written statements, and records from the Social Security Administration (SSA).  

The RO provided the Veteran with VA examinations in April 2010 and January 2012 in connection with the § 1151 and SMC appeals, respectively.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The April 2010 VA examiner considered the surgical records and history of the leg length discrepancy as provided through interview of the Veteran and review of the record, and performed thorough examinations of the Veteran; therefore, the VA examiner had adequate facts and data regarding the history and condition of the leg length discrepancy and the when providing the medical opinion.  The January 2012 VA examiner reviewed the record and performed a thorough examination of the Veteran.  The VA medical opinion was supported by adequate rationale.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

No VA examination with a medical opinion is needed in connection with the service connection appeals because the weight of the evidence demonstrates no in-service injury, event, or disease, and the § 1151 appeal is being denied for reasons explained below; therefore, service connection for the claimed disabilities as due to the leg length discrepancy is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Although the now former attorney argued in the March 2013 statement that accompanied the VA Form 9 that the VA examinations provided in connection with the appeals were inadequate, the Board notes that the former attorney made the same assertion for each issue on appeal using standing boilerplate language, even where no VA examination was provided for that issue; therefore, there is no actual basis for this generic assertion of inadequate examinations.  The former attorney identified no information or evidence that was not considered by the VA examiner when providing the examinations that were material to the § 1151 and SMC appeals, and provided no specifics regarding the boilerplate assertion of inadequacy.  The attorney also stated that additional evidence would be provided in support of the appeal; however, no such evidence was provided.  

Such general, and even inapplicable, assertion of inadequate examinations is insufficient to overcome the presumption of regularity in the way that the examinations were conducted.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  In consideration thereof, the Board finds that a remand for another VA examination and/or medical opinion in connection with any of the appeals is not warranted.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and clarified the contention that the claimed disabilities were allegedly caused or aggravated by the leg length discrepancy for which the Veteran sought compensation benefits under the provisions of § 1151.  The VLJ posed several questions during the course of the hearing in order to elicit testimony regarding reasons why the Veteran believed that the leg length discrepancy was caused or aggravated by VA fault or negligence, and the disabilities that he believed resulted from the leg length discrepancy.  The VLJ also asked several questions regarding past and current symptoms, diagnoses, and treatment for the claimed disabilities.  During the course of the hearing, no missing evidence was identified.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

Compensation under 38 U.S.C.A. § 1151 Legal Criteria

In analyzing claims under 38 U.S.C.A. § 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed the current claim under the provisions of § 1151 in 2008, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In order to constitute an additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.


Compensation under 38 U.S.C.A. § 1151 Analysis

The Veteran contends that the leg length discrepancy was caused by treatment received at the Pittsburgh VA Medical Center (VAMC) in November 2009.  At the Board hearing, the Veteran testified that, after undergoing a left hip replacement at the Pittsburgh VAMC in November 2009, he had a leg length discrepancy of approximately one half inch.  He contends that he was not informed of the risk of significant leg length discrepancy (i.e., beyond a centimeter) prior to the surgery or of the extent of the actual leg length discrepancy until many months after the surgery.  He further asserts that VA was at fault by not ordering the orthotics and shoe lifts for treatment of the leg length discrepancy until 2011 or 2012.    

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the leg length discrepancy is not due to VA fault or an event not reasonably foreseeable.  After reviewing the record and performing a thorough interview and examination of the Veteran, the April 2010 VA examiner opined that the leg length discrepancy was not caused or aggravated by the carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The April 2010 VA examiner explained that the limb length discrepancy was an unfortunate risk of total hip arthroplasty.  The April 2010 VA examiner noted that the Veteran already had a discrepancy pre-operatively, which was possibly worsened by the surgery, the November 2009 surgery report showed that the Veteran was well aware of the risk, and the surgeon made every effort in the operating room to achieve as near equal lengths as possible.  The April 2010 VA examiner further commented that the Veteran had a 1.5 centimeter discrepancy, and medical literature suggested that up to a two-centimeter discrepancy was to be expected.  

The April 2010 VA examiner has medical expertise and training and based the medical opinion on accurate facts and data as documented in the record, reported by the Veteran, and recorded at the VA examination; therefore, the April 2010 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the Veteran believes that the leg length discrepancy was the result of VA negligence or fault, as a layperson without relevant medical qualifications, he is not competent to render a medical opinion on the question of whether additional disability was caused by VA fault or an event not reasonable foreseeable; therefore, the purported opinion is of no probative value and is outweighed by the VA medical opinion.  

Regarding the Veteran's testimony that he was not informed of the risk of leg length discrepancy prior to surgery and the VA did not provide him with orthotics to treat for the leg length discrepancy until 2011 or 2012, the Board finds that it is inconsistent with, and outweighed by, the VA treatment records and, therefore, not credible.  The November 2009 VA orthopedic surgery attending note reads that the treating physician discussed with the Veteran at length the benefits and risks of total hip replacement.  Leg length discrepancy was specifically included among the listed risks.  Also, the November 2009 consent for treatment/procedure form acknowledging that all relevant aspects of the proposed treatment/procedure and its alternatives had been discussed is dated on the same day as the surgical note and is signed by the Veteran.  This evidence weighs against a finding that the Veteran was not adequately informed of the risk of leg length discrepancy prior to surgery.  

In addition, a January 2010 VA podiatry consultation record, which was dated approximately two months after the total left hip replacement, notes a prescription for shoe inserts with a half inch increase to the right due to the leg length discrepancy.  This evidence weighs against a finding that the Veteran was not informed of the worsened leg length discrepancy in a timely manner after the surgery or provided with orthotics for treatment related thereto until 2011 or 2012.  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process, to include in the recording of medical treatment received at a VA facility.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992)).  

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the leg length discrepancy was not caused or aggravated by VA fault or negligence or an event not reasonably foreseeable; therefore, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal of entitlement to VA benefits under 38 U.S.C.A. § 1151 for claimed leg length discrepancy, and it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with osteoarthritis affecting the lumbar spine, right hip, knees, and ankles.  See, e.g., September 1995 disability determination report (complaining of joint pain to include the back, right hip and knee, and bilateral ankles and noting an impression of osteoarthritis); July 1995 VA progress note (noting complaint of joints aching all the time, with occasional swelling the left knee, and noting an assessment of osteoarthritis).  Also, resolving reasonable doubt in favor of the Veteran, the Board also finds that he is currently diagnosed with bilateral lower extremity sciatica (or a condition closely analogous thereto).  See July 1997 VA neurology consultation note (noting chronic low back pain with possibly some neurogenic claudication when the Veteran walked); see also Dorland's Illustrated Medical Dictionary 373, 1666 (30th ed. 2003) (defining "neurogenic claudication" as limping or lameness accompanied by pain and paresthesias in the back, buttocks, and lower limbs that is relieved by stooping, caused by the mechanical disturbances due to posture or by ischemia of the cauda equina vs. sciatica as a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by protrusion of a low lumbar intervertebral disk).  

Arthritis and sciatica (i.e., as an organic disease of the nervous system) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and sciatica (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Back, Hip, Knee, Ankle, and Sciatica Disabilities

The Veteran contends that the lumbar spine disability, right hip disability, and bilateral knee and ankle disabilities, which have been diagnosed as osteoarthritis, are all caused by an altered gait resulting from the leg length discrepancy.  He further contends that the bilateral lower extremity sciatica was caused by the lumbar spine disability.  These are the Veteran's sole contentions, and he has not advanced any other theory of entitlement to service connection.  Although the Board notes the reference made to VA's "failure" to review service treatment and personnel records in the March 2013 statement that accompanied the VA Form 9, the Board finds that it was merely boilerplate language used by the Veteran's former attorney and did not qualify as an argument that the claimed disabilities were directly related to service.  The former representative specifically listed each issue as being due to the leg length discrepancy and argued that the claimed conditions were related to "should be" service-connected disabilities (i.e., the leg length discrepancy), which is consistent with other arguments set forth throughout the course of the appeal process and at the Board hearing, and provides further support for finding that none of the claimed disabilities is claimed to be directly related to service.  

The evidence of record shows that the currently diagnosed osteoarthritis affecting the lumbar spine, right hip, and bilateral knees and ankles was first manifested many years after service separation and is not causally or etiologically related to service.  See, e.g., July 1986 VA hospital discharge summary (noting that the Veteran complained of severe pain in the left leg and right ankle after a motor vehicular accident in July 1986); July 1986 private hospital summary (noting acute sprain of right ankle and right foot).  Consistent with the Veteran's hearing testimony, the record shows that there was no relevant in-service injury, disease, or event for any of the claimed disabilities.  The Veteran's 1973 in-service report of a pre-service gunshot wound with no sequelae with x-ray evidence of a slug lodged in the left lumbar paraspinous muscles was the only mention of the back during service.  There were no in-service complaints, diagnosis, or treatment for any back problems, and evaluation of the lumbar spine was only performed to determine the Veteran's fitness for confinement and full duty.  

For these reasons, the Board need not address whether service connection is warranted for the lumbar spine disability, the right hip disability, the bilateral knee disability, or the bilateral ankle disability (i.e., osteoarthritis) or for sciatica of the lower extremities on either a direct basis or as a presumptive basis as a chronic disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of due service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  38 U.S.C.A. § 7104 (West 2014) (Board is to decide questions of law and fact).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that service connection for the lumbar spine disability, the right hip disability, the bilateral knee disability, the bilateral ankle disability (i.e., osteoarthritis) or sciatica of the lower extremities is warranted on a secondary basis.  The Veteran does not contend, and the evidence does not otherwise indicate, that PTSD (i.e., the only service-connected disability) either caused or aggravated any of the claimed disabilities.  Rather, the Veteran has claimed that the disabilities were caused by an altered gait resulting from the leg length discrepancy for which he sought compensation benefits under the provisions of 38 U.S.C.A. § 1151.  For reasons explained above, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for leg length discrepancy are denied.  In consideration thereof, the Board finds that the weight of the evidence is against the service connection appeals; therefore, service connection for the lumbar spine disability, the right hip disability, the bilateral knee disability, and the bilateral ankle disability (i.e., osteoarthritis) on a secondary basis must be denied.  
Because service connection for the lumbar spine disability as due to the leg length discrepancy is denied, it necessarily follows that service connection for bilateral lower extremity sciatica as secondary to the lumbar spine disability must also be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


SMC Legal Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2015). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

SMC Analysis

The Veteran seeks SMC based on the need for the aid and attendance of another or housebound status.  The Veteran has generally asserted that he needs assistance to perform all the functions of daily living.  See March 2013 VA Form 9.  Throughout the period at issue, service connection has been in effect for PTSD, rated at 100 percent.  There is no other service-connected disability.

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another have not been met because the weight of the evidence shows no need for the regular aid and attendance of another.  At the January 2012 VA aid and attendance or housebound examination, the Veteran reported that he was able to drive and had just joined an exercise facility for rehabilitation purposes on his own.  The January 2012 VA examiner also noted that the Veteran was able to travel beyond the current domicile, traveled to the examination alone, could perform all self-care functions, could walk up to a few hundred yards without the assistance of another person, had no need for aid in ambulation, was not bedridden, and was capable of managing financial affairs.  Because the January 2012 VA examiner had adequate facts and data and the findings are consistent with other evidence in the record, the medical opinion is of significant probative value and weighs against a finding of the need for the regular aid and attendance of another due to disability.  

The Board next finds that the criteria for SMC based on housebound status have not been met or approximated.  The evidence does not show that the Veteran was housebound due to the only service-connected disability of PTSD at any time during the period.  The Veteran was neither substantially confined to his dwelling and the immediate premises as a result of the service-connected disability of PTSD nor institutionalized due to service-connected PTSD.  For these reasons, the Board finds that the criteria for entitlement to SMC by reason of being housebound have not been met, and the appeal must be denied.  

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another have not been met because the weight of the evidence shows no need for the regular aid and attendance of another.  At the January 2012 VA aid and attendance or housebound examination, the Veteran reported that he was able to drive and had just joined an exercise facility for rehabilitation purposes on his own.  The January 2012 VA examiner also noted that the Veteran was able to travel beyond the current domicile, traveled to the examination alone, could perform all self-care functions, could walk up to a few hundred yards without the assistance of another person, had no need for aid in ambulation, was not bedridden, and was capable of managing his or her financial affairs.  Because the January 2012 VA examiner had adequate facts and data and the findings are consistent with other evidence in the record, the medical opinion is of significant probative value and weighs against a finding of the need for the regular aid and attendance of another due to disability.  

In the March 2013 statement, the former attorney asserted that the Veteran needed assistance to perform all the functions of daily living; however, neither he nor the Veteran presented any evidence to support the assertion even after specifically noting that additional evidence would be provided.  The Veteran's own statements at the January 2012 VA examination and the January 2012 VA medical opinion contradict the assertion, and the Veteran did not indicate at the Board hearing that he was unable to perform all functions of daily living.  For these reasons, the assertion is not deemed credible and is of no probative value.    

The Board next finds that the criteria for SMC based on housebound status have not been met or approximated.  The evidence does not show that the Veteran was housebound due to the service-connected disability at any time during the period.  The Veteran was neither substantially confined to his dwelling and the immediate premises as a result of the service-connected PTSD nor institutionalized due to the service-connected PTSD.  For these reasons, the Board finds that the criteria for entitlement to SMC by reason of being housebound have not been met, and the appeal must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for leg length discrepancy status post left hip surgery performed in November 2009, are denied.

Service connection for a lumbar spine disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, is denied.

Service connection for a right hip disability, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, is denied.

Service connection for bilateral knee disabilities, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, is denied.

(CONTINUED ON NEXT PAGE)


Service connection for bilateral ankle disabilities, claimed as due to the leg length discrepancy status post left hip surgery performed in November 2009, is denied.

Service connection for bilateral lower extremity sciatica, claimed as due to the lumbar spine disability, is denied.

SMC based on the need for the aid and attendance of another or by reason of being housebound is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


